Bigelow, J.
The judge erred in submitting to the jury the question whether, by the terms of the contract under which the houses were to be erected for the plaintiff, the defendant was required to build the sheds. This was clearly a question of law, to be determined on the true construction of the written contract, and it was the exclusive province of the court to interpret the agreement, and to give to the jury suitable instructions as to its meaning. Hutchison v. Bowker, 5 M. & W. 535. But this error is no ground for setting aside the verdict, because it is clear that the jury have put on the clause of the contract in question a correct construction, such as the court should have given, and have found their verdict accordingly. Doe v. Strickland, 8 C. B. 724. Emerson v. Cogswell, 16 Maine, 77. Hathaway v. Crosby, 17 Maine, 448. The sheds or kitchens were part of the house, which the plaintiff was bound to erect before he could claim of the defendant a conveyance of the land.

Exceptions overruled.